DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1: The term "significant" in claim 1 is a relative term which renders the claim indefinite.  The term "significant" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In particular, Applicant’s as-filed specification page 10, lines 4-7 (i.e. last paragraph of the as-filed specification) notes that a pair of target values hx-SOLL, dx-IST is determined for a currently measured pressure value px with a pair of actual values hx-IST, dx-IST and if there is a 
The examiner recommends either responding to this rejection with evidence from Applicant’s disclosure that would render the present rejection under 35 U.S.C. 112 moot by indicating which section of Applicant’s disclosure describes such a “significant deviation” or amending the claim so as to obviate the present rejection.

As to claim 5: The last line of the claim recites “significant deviation” and accordingly is rejected under 35 U.S.C. 112 for reasons similar to claim 1 above and is not repeated herein for brevity.

As to claims 2-4: Each of said claims depends ultimately from claim 1 and accordingly each inherits the indefiniteness of claim 1 for the reasons set forth above regarding claim 1.

Allowable Subject Matter
Claims 1 and 5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 1: The prior art of record does not disclose or render obvious to the skilled artisan a method for monitoring the operation of a pressure measuring cell of a capacitive and (emphasis added) the period duration of which is determined by the capacitance value of the measuring capacitor so that in the nominal pressure range of the pressure sensor there is a fixed relationship between pulse height and (emphasis added) period duration, when considered in combination with the other limitations as recited in claim 1.
In particular, Walter US PG-PUB 2013/0269412 A1 (hereafter Walter), prior art of record as indicated in the IDS filed 5 January 2021, considered to be the closest available prior art, is considered to disclose some aspects of Applicant’s claimed invention, including a pressure measuring cell 10 (fig. 1; ¶ 32), a reference capacitor CR, a measuring capacitor CM (¶ 34), a pulse height depending on the quotient of the capacitance values of the reference capacitor and the measuring capacitor (¶ 41 and 42 regarding the pulse height that is noted to be proportional to the processing pressure p ~ CR/CM~1 as well as details in ¶ 55 which notes that the pressure measuring value is advantageously obtained via a quotient method). However, there does not appear to be a disclosure or suggestion in the Walter reference regarding period duration of an alternating square wave that is fed to an evaluation unit also being utilized in the determination of the period duration of such an alternating square-wave signal. The additional references to Straeussnigg et al. US PG-PUB 2017/0023429 A1 (hereafter Straeussnigg) and Gerst et al. US Pat 5,969,258 (hereafter Gerst), while considered pertinent to Applicant’s disclosure, do not disclose or render obvious, to the person having ordinary skill 
As to claim 5: The claim recites the same features that would make claim 1 allowable in the event that the 35 U.S.C. 112 rejection noted above is overcome and accordingly is not repeated herein for brevity.

Claims 2-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As to claims 2-4: Each of said claims depends ultimately from claim 1 and accordingly each would be allowable in the event that claim 1 is allowable by overcoming the 35 U.S.C. 112 rejection for the reasons noted above and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215.  The examiner can normally be reached on M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856